DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3–17 and 19–20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
Day, US 2015/0020345 A1 (“Day”) in view of Salisian, US 6,305,048 B1 (“Salisian”) is considered to be the closest art. 
Day discloses a backpack dust collector (i.e., wearer comfort backpack vacuum 11). Day Fig. 3, [0021]. The backpack dust collector 11 comprises a housing (i.e., upper canister portion 17 and a depending lower motor compartment 19). Id. at Fig. 3, [0022]. The housing 17 and 19 includes a suction port (i.e., opening 29). Id. The housing 17 and 19 includes a dust colleting chamber (i.e., open interior 21) connection to the suction port 29 and configured to accommodate a dust collecting bag (i.e., cloth shake-out bag 28). Id. at Fig. 3, [0024]. The housing 17 and 19 includes a motor chamber (i.e., depending lower motor compartment 19) connected to the dust collecting chamber 21 and accommodating a motor (i.e., vacuum motor 31). Id. at Fig. 3, [0023]. The motor chamber 19 also comprises a motor case (i.e., the case of motor 31) that encase and supports the motor. Id. at Fig. 3, [0023]. It is noted here that Day discloses that its motor 31 is of conventional design and is commercially available. A person of ordinary skill in the art understand that it is common for commercially available motor to be contained in a case for protection or brand recognition purposes. The housing 17 and 19 includes an exhaust port (i.e., exhaust outlet 32) configured to discharge air from an area of the motor chamber exterior to the motor case (i.e., the area within motor chamber 19 and outside motor case of motor 31). Id. Day discloses that the backpack dust collector 11 comprises a slit portion in a flow path between the area of the motor chamber 19 exterior to the motor case of motor 31 and the exhaust port 32 and including at least two slit-shaped vents (see annotated Fig. 3) configured such that the air from the area of the motor chamber 19 exterior to the motor case of motor 31 passes through the at least two slit-shaped vents. Id. at Fig. 3. 

    PNG
    media_image1.png
    713
    638
    media_image1.png
    Greyscale


Day does not disclose that the motor chamber 19 accommodates a fan. Day also does not disclose that the backpack dust collector 11 comprises a noise-absorbing member in a portion of the flow path between the at least two slit-shaped vents and the exhaust port 32.
In the analogous art of backpack suction cleaners, Salisian discloses a backpack blower with a motor chamber accommodating a motor 50 and a fan (i.e., impeller 40). Salisian Fig.2, cols. 3–4, ll. 65–3. Salisian also discloses that the combination of motor and impeller is known in the art to provide power transfer. Id. at Fig. 2, col. 4, ll. 56–60. Additionally, Salisian discloses that the backpack blower comprises a noise-absorbing member (i.e., sound adsorbing layer 60) disposed in a flow path between a motor 50 and an exhaust port (i.e., an air exit plenum 70). Id. at Fig. 3, col. 4, ll. 7–12. Salisian discloses that such arrangement is common practice in sound absorbing structures. Id. It would have been obvious to include Salisian’s fan 40 and noise-absorbing member 60 in Day’s backpack dust cleaner as such arrangement is known as common practice in the backpack suction cleaner art. With this modification, Salisian’s fan 40 would be accommodated in Day’s motor chamber 19 and Salisian’s noise-adsorbing member 60 would be located between Day’s motor 31 and the exhaust port 32 as disclosed by Salisian. It is noted here that Salisian’s noise-absorbing member 60 would also be in a flow path between the at least one slit-shaped vent of Day and Day’s exhaust port 32. 

    PNG
    media_image2.png
    758
    602
    media_image2.png
    Greyscale

Modified Day also discloses that the dust collecting chamber 21, the motor chamber 19, the motor 31 case and the fan 40 of Salisian are configured such that air driven by the fan flows, in sequence, from the dust collecting chamber 21 to the area of the motor chamber 19 exterior to the motor 31 case, through the at least two slit-shaped vents, and to the exhaust port 32 (because those parts are arranged sequentially from top to bottom as shown in Fig. 3). Day Fig. 3. 
However, modified Day does not disclose that the at least two slit-shaped vents are spaced in a first direction that is an up-and-down direction when the backpack dust collector is carried on the back of the user. Modified Day further does not disclose that each of the at least two slit-shaped vents have a longitudinal direction that is (1) in a largest dimension of the each of the at least two slit-shaped vents and (2) substantially perpendicular to the up-and-down direction.
Claims 3–17 and 19–20 are allowable as they depend on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776